—Determination of respondent Police Commissioner dated May 8, 1997, imposing a forfeiture of five vacation days, unanimously annulled, on the law and the facts, and the petition brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Bruce Allen, J.], entered December 16, 1997), granted, without costs.
Upon review of the hearing testimony, some of which was *187vague as to the exact instructions given to petitioner by his superior officer, the evidence presented was inadequate to support the finding by the Hearing Officer that petitioner was guilty of Specification No. 2. Concur — Ellerin, P. J., Lerner, Andrias and Saxe, JJ.